In each action: Judgment reversed, motion to withdraw plea granted and information reinstated upon the ground that on the facts in this case it was an abuse of discretion to refuse to grant the motion to withdraw the guilty plea (see People v. Shipman, 14 N Y 2d 883). We do not pass on the questions of whether the informations are defective or insufficient or whether defend*733anís should ho treated as youthful offenders. These matters are left for decision by the trial court.
Concur: Chief Judge Desmond and Judges F old, Van Voorhis, Burke, Scilepfi, Bergan and Keating.